FILED
                              NOT FOR PUBLICATION                            JUN 10 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOEL REYES RAZO; ANA LUISA                       No. 08-70633
REYES,
                                                 Agency Nos. A095-301-539
               Petitioners,                                  A095-301-540

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Joel Reyes Razo and Ana Luisa Reyes, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reissue. We have jurisdiction under 8 U.S.C. § 1252. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Cano-Merida v.

INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the petition for review.

       The BIA did not abuse its discretion in denying the Reyes’ motion to reissue

because the record supports the BIA’s finding that the BIA fulfilled its statutory

duty of service by mailing notice of its April 6, 2007, decision to the Reyes’

address of record, see Singh v. Gonzales, 494 F.3d 1170, 1172 (9th Cir. 2007)

(BIA fulfills statutory duty of service by properly mailing decision to alien), and

the BIA did not act arbitrarily, irrationally, or contrary to law by concluding that

Reyes Razo’s declaration in support of the motion alleging nonservice was not

sufficient to rebut the presumption of effective service, cf. id.(remanding to BIA to

determine weight of sworn affidavits of nonreceipt by alien and counsel); Singh v.

INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (reversing denial of motion to reopen if it

is arbitrary, irrational, or contrary to law).

       PETITION FOR REVIEW DENIED.




                                             2                                   08-70633